 

Case 3:16-cv-30008-NI\/|G Document 158-4 Filed 02/08/19 Page 1 of 2

UNITED STATES DIS'I`RICT COURT
DISTRIC’I` ()F MASSACHUSETTS

v'v%'€

LEE HUTCHINS, SR. a
P}aintiff a
a Civil NO. 16Cv-30008-NMG
V. k
DANIEL McKAY, et. al. a

AFFIDAVIT OF WILLIAM C. NEWMAN

I, William C. Newman, Esq., hereby state under pains and penalties of perjury that

the following is true to the best of my knowledge, information and belief:

l.

l am an attorney licensed in the Cornrnonwealth of Massachusetts, and am a
member of the bar of the United States District Court for the District of
Massachusetts, the First Circuit Court of Appeals and the United States Suprelne
Court. l have practiced law in western Massachusetts since 1976.

I have considerable experience in the litigation of civil cases in the
Commonwealth of Massachusetts and am familiar with the market rates for
attorneys engaged in such litigation in the Western Division of the federal District
Court of Massachusetts.

For the past 32 years l have been the Director of the Western Massachusetts Legal
Offrce of the American Civil Liberties Union of Massachusetts. Serving in this
capacity I have litigated civil rights cases myself as well as worked with other
lawyers on civil rights and civil liberties litigation in the Western Division of the

District of Massachusetts. In addition, since 1976, l have also been a partner in

 

Case 3:16-cv-30008-NI\/|G Document 158-4 Filed 02/08/19 Page 2 of 2

the Northampton-based law firm of Lesser Newman Aleo & Nasser, and have

litigated cases in that capacity as well.

. l am acquainted with Attorneys David P. Hoose, Howard S. Sasson and Luke

Ryan and am aware of their reputation for excellent and ethical legal work and

their respective extensive experience

. In my opinion Attorney Hoose’s experience and reputation entitle him to bill at a

rate of $400 per hour for his time.

. In my opinion Attorney Howard Sasson’s experience and reputation entitle him to

bill at a rate of $300.00 for his time.

. In my opinion Attorney Luke Ryan’s experience and reputation entitle him to bill

at a rate of $350 per hour.

. l base my opinions upon my knowledge of what other lawyers bill for hourly civil

litigation Work in Western Massachusetts, as Well as on my personal knowledge

of the above~named attorneys’ experience and reputation.

Signed under pains and penalties of perjury this lst day of February, 2019.

~V'vitiili

 

. :»‘-' _l j'
; f .I _

am C.

"i\iewman, i's§qi, BBo"#370760

American Civil Liberties Union of Massachusetts
Western Regional Offlce

39 Main Street, Suite 8

Northampton, MA 01060

(413) 584-7331

William C. Newrnan, Esq., BBO #370760
Lesser Newman Aleo & Nasser

39 Main Street, Suite 8

Northampton, MA 01060

(413) 584-7331

W:\Kim\Word`\ACLUM\Hulchins\Aft`ldavit of William C. Newman.docx

